In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
Nos. 13‐2814, 13‐3469 
UNITED STATES OF AMERICA, 
                                                         Plaintiff‐Appellee, 

                                      v. 

KEON THOMAS and STYLES TAYLOR, 
                                                  Defendants‐Appellants. 
                        ____________________ 

           Appeals from the United States District Court for the 
            Northern District of Indiana, Hammond Division. 
                No. 01 CR 73 — James T. Moody, Judge. 
                        ____________________ 

        ARGUED APRIL 22, 2015 — DECIDED JULY 20, 2015 
                  ____________________ 

   Before  POSNER  and  KANNE,  Circuit  Judges,  and  DARRAH, 
District Judge.* 
    POSNER,  Circuit  Judge.  In  2000  an  almost  totally  deaf  73‐
year‐old,  the  federally  licensed  owner  of  a  gun  store  in 
Hammond, Indiana, was shot to death and the store robbed 
of  many  of  its  guns.  Taylor  and  Thomas,  the  appellants, 
were indicted  for  the  murder and  robbery and in 2004 con‐

* Of the Northern District of Illinois, sitting by designation. 
2                                            Nos. 13‐2814, 13‐3469         


victed  by  a  jury  of  a  variety  of  federal  crimes,  including 
murder in the course of a robbery, and were sentenced to life 
in prison. The convictions were vacated in 2011 because of a 
possible  violation  of  Batson  v.  Kentucky,  476  U.S.  79  (1986), 
arising  from  the  government’s  striking  a  black  juror  in  the 
first trial. United States v. Taylor, 636 F.3d 901 (7th Cir. 2011). 
Retried  in  2012,  both  defendants  were  again  convicted  and 
again sentenced to life imprisonment.  
    The  defendants  were  drug  dealers  in  Hammond.  Their 
drug  dealing  was  not  yielding  them  significant  profits,  and 
they discussed robbery as a way of increasing their income. 
Plaster casts of tire tracks next to the gun store, made by the 
police  shortly  after  the  murder  was  discovered,  indicated 
that  the  tracks  could  have  been  created  by  Thomas’s  Cadil‐
lac. And a couple of days after the murder Taylor told a 14‐
year‐old  girl  named  Precious  Walker  that  he  and  a  man 
named Bud White had killed the proprietor of the gun store 
and taken guns from the store. Taylor made a similar confes‐
sion to a jeweler.  
    As  a  result  of  searches,  and  a  seizure  of  guns  during  a 
traffic stop, a number of guns stolen from the gun store dur‐
ing the robbery were traced to Taylor and Thomas. Thomas 
admitted  to  investigators  that  the  Cadillac  that  had  been 
used  in  the  robbery  was  his,  though  he  denied  his  own  in‐
volvement in the murder or robbery. 
    At trial the government called Montrell, Taylor’s brother, 
who  had  turned  15  shortly  after  the  murder,  as  a  witness. 
Admitting that he would lie or die for his brother, Montrell 
testified that neither Taylor nor Thomas had ever confessed 
to  him  about  being  involved  in  the  murder  or  robbery.  But 
this testimony, the government established, was contrary to 
Nos. 13‐2814, 13‐3469                                                 3 


testimony that Montrell had given both at the first trial and 
at  grand  jury  hearings  in  2001  and  2003.  Transcripts  of  his 
earlier  testimony  were  admitted  into  evidence  pursuant  to 
Fed. R. Evid. 801(d)(1), which allows the admission of a wit‐
ness’s prior inconsistent testimony given under oath. 
     Montrell had been interviewed by police shortly after the 
murder and robbery. Asked at the second trial about the dis‐
crepancies  between  what  he  had  told  the  officers  at  the  in‐
terview  and  his  current  testimony,  he  said  they’d  used 
threats  to  get  him  to give  testimony  implicating  his  brother 
in  the  murder  and  robbery—threats  such  as  that  he  would 
be put in solitary confinement, or even subjected to the death 
penalty, for having been involved in the robbery. He added 
that only after he’d agreed to tell the interrogators what they 
wanted  him  to  tell  them  did  they  tape  his  statement.  Yet 
he’d signed a waiver of rights form, and one of the interro‐
gators  testified  that  Montrell  had  not  been  threatened  and 
that the statements he made before the recording began were 
generally consistent with his recorded statements. The judge 
ruled that the videotape of the interrogation, which included 
such statements by Montrell as that his brother had told him 
that he had “hit a  lick” and “had to  kill the gun  store man, 
but I got a gank of guns,” was admissible to impeach Mon‐
trell’s testimony at the current trial. 
    An adult by the time of this trial, Montrell was free to tes‐
tify and did testify that he had been coerced in his initial in‐
terview  back  in  2001,  and  his  lawyer  was  free  to  and  did 
point  to  the  failure  of  the  police  to  record  the  entire  inter‐
view as a suspicious circumstance; for presumably had they 
threatened him the threats would have preceded the admis‐
sions and they would have wanted only the admissions rec‐
4                                             Nos. 13‐2814, 13‐3469         


orded.  If  the  statement  made  by  Montrell  was  coerced  and 
demonstrably  unreliable,  and  its  admission  in  evidence  in 
the  present  case  could  not  be  found  to  be  a  harmless  error, 
the defendants would be entitled to a new trial. See Arizona 
v.  Fulminante,  499  U.S.  279,  306–12  (1991);  Samuel  v.  Frank, 
525  F.3d  566,  569  (7th  Cir.  2008);  Buckley  v.  Fitzsimmons,  20 
F.3d 789, 794–95 (7th Cir. 1994). Only the argument that the 
statement was coerced has any possible merit, however, and 
that  argument  is  based  entirely  on  Montrell’s  testimony, 
which  conflicts  not  only  with  his  interrogator’s  testimony 
but also with sworn statements that Montrell had given be‐
fore the 2012 trial. Those statements were consistent with the 
statements on the videotape and had not been coerced. 
    Fear of perjury charges, which Montrell claims drove him 
to give sworn testimony that matched his initial interview, is 
not coercion. Sawyer v. Mullaney, 510 F.2d 1220, 1221 (1st Cir. 
1975);  Hinton  v.  Uchtman,  395  F.3d  810,  822  (7th  Cir.  2005) 
(concurring  opinion);  United  States  v.  Collazo,  798  F.  Supp. 
513, 518 (N.D. Ind. 1992). Otherwise a person who perjured 
himself would acquire a license to repeat the perjured state‐
ment  indefinitely,  since  for  him  to  tell  the  truth  would 
amount  to  confessing  to  the  perjury.  As  for  the  videotaped 
statement  that  Montrell  claimed  had  been  coerced,  it  was 
admitted  only  for  the  purpose  of  impeaching  (that  is,  con‐
tradicting or undermining) his testimony at trial, and it was 
consistent  with  other  witnesses’  reports  of  Taylor’s  confes‐
sions as well as with other evidence presented by the prose‐
cution. 
    Arthur  Vibanco,  12  years  old  at  the  time  of the  robbery, 
lived next door to the gun store. In their opening statements 
the defendants’ lawyers told the jury that the defense would 
Nos. 13‐2814, 13‐3469                                                 5 


call Vibanco to testify because he had been “an eyewitness to 
this crime”; that he would testify that he had seen five men 
in  a  Cadillac  enter  the  store,  heard  two  shots,  and  seen  the 
men leave and get back into the Cadillac; that his description 
of  the  Cadillac  would  prove  that  it  had  no  connection  with 
either  Thomas  or  Taylor  but  rather  with  Charles  “Bud” 
White; and that Thomas was not one of the men seen exiting 
and later reentering the car. 
     Taylor’s lawyer did call Vibanco, but as a witness for the 
defense  he  proved  to  be  a  dud.  He  testified  to  having 
memory  problems,  and  that  he  remembered  nothing  about 
the  crime.  Yet  shortly  after  the  crime  he  had  been  inter‐
viewed by police, and the defense proposed to introduce the 
police report of that interview as evidence of his description 
of  the  Cadillac  that  he  claimed  to  have  seen  at  the  scene  of 
the crime. The police had distributed a flyer asking the pub‐
lic whether anyone knew of a Cadillac answering to the de‐
scription  that  the  police  report  attributed  to  Vibanco.  This 
was  the  description,  it  appears,  to  which  Taylor’s  lawyer 
was alluding when he gave the jury his preview of Vibanco’s 
testimony. 
     At  this juncture the court recessed the trial for  the  night 
and  during  the  recess  the  prosecutor  reminded  Taylor’s 
lawyer that his client had given the government a “proffer” 
(a  statement  given to the government by a criminal suspect 
or  defendant  as  a  possible  basis  for  a  plea  agreement  that 
will enable him to receive a lighter sentence than if he insists 
on a trial and is convicted) admitting that he was in Thom‐
as’s Cadillac at the robbery scene and knew the robbery was 
taking place. The terms of the proffer permitted the prosecu‐
tion to use it against Taylor if he presented evidence incon‐
6                                            Nos. 13‐2814, 13‐3469         


sistent with it; and so if Vibanco’s description of the Cadillac 
was  placed  in  evidence  by  the  defense  the  prosecution 
would be allowed to use the proffer to rebut it. The defense 
lawyers’  response  was  to  ask  that  Vibanco’s  testimony  be 
stricken, which it was, and to rescind their offer of the police 
report of his statement. 
    That  was  not  to  be  the  last  word  about  Vibanco.  For  in 
closing  argument  the  prosecutor  said,  without  objection  by 
defense  counsel,  “I  really  don’t  know  what  the  defendants 
were  gonna  talk  about  in  their  opening  about  Mr.  Vibanco 
seeing some other car there; but, obviously, that never came 
to  fruition.  So—even  Keon  Thomas  admitted  his  car  was 
there.” We can’t see what was objectionable in the prosecu‐
tor’s statement, and the defense did not object to it. Thomas 
had  indeed  admitted—independently  of  Taylor’s  proffer—
that his car was there even though he denied that he was in‐
volved  in  the  crimes.  Since  the  defense  had  claimed  in  its 
opening  statements  that  Vibanco  had  seen  a  car  at  the  gun 
store that was not Thomas’s, it was permissible for the pros‐
ecution to point out that the defense had offered no evidence 
in support of that theory. 
    The defense makes much of the prosecutor’s brief exami‐
nation of Tjorra Payton, Taylor’s girlfriend at the time of the 
crime.  The  prosecutor  asked  her  whether  shortly  after  the 
crime  she  had  found  a  gun  in  her  laundry  basket;  if  so  it 
probably had been hidden there by Taylor. She testified that 
she had no recollection of it. Yet she had testified before the 
grand  jury  that  she  had  found  the  gun  there.  The  judge  re‐
fused  to  admit  the  transcript  of  her  grand  jury  testimony, 
which was error, because grand jury testimony is admissible 
as  evidence  when  the  witness  has  no  recollection  of  it.  Fed. 
Nos. 13‐2814, 13‐3469                                                 7 


R.  Evid.  801(d)(1)(A);  United  States  v.  Cooper,  767  F.3d  721, 
728 (7th Cir. 2014). The government then showed her a tran‐
script  of  her  testimony  and  asked  her  whether  it  refreshed 
her recollection. She said it didn’t. The government pressed 
her,  saying  “You  still  have  no  memory  of  finding  a  gun  in 
your hamper?” and “Do you have any memory of confront‐
ing Styles Taylor and telling him to get the gun out of your 
apartment?”  After  she  again  denied  any  recollection,  the 
matter was dropped. 
   The  defendants  argue  that  it  was  improper  for  the  gov‐
ernment to call Payton at all because it knew before the trial 
began that she claimed to have no memory of the events. But 
the  government  could  call  her  in  order  to  introduce  her 
grand  jury  testimony  in  evidence,  consistently  with  Rule 
801(d)(1)(A),  as  explained  above,  should  she  deny  having 
any recollection of that testimony. 
    The  defendants  also  complain  that  the  government  in‐
sinuated  that  Payton  had  testified  to  the  grand  jury  that 
she’d found the gun—as indeed she had. While in other cir‐
cumstances the government’s asking Payton questions about 
what  she  remembered  of  her  prior  statement  after  she  said 
that reviewing that statement had not refreshed her memory 
would be an improper tactic because indicative of what her 
prior  statement  had  been,  it  was  not  an  improper  tactic  in 
this  case  because  her  grand  jury  testimony  was  as  we  said 
admissible in evidence. 
    The  son  of  the  owner  of  the  gun  store  was a  Hammond 
firefighter,  and  one  of  the  jurors  was  a  former  fire  chief  of 
East  Chicago,  which  is  adjacent  to  Hammond.  Several  fire‐
fighters had been among the first responders to the murder, 
and  one  of  them  gave  brief  testimony  about  what  he  had 
8                                               Nos. 13‐2814, 13‐3469           


found  when  he  arrived.  The  victim’s  son,  who  had  been 
summoned to the scene, also testified. There were no objec‐
tions to the testimony of the two firefighters. Nor were there 
any  objections  to  the  presence,  at  the  closing  argument,  of 
about twenty uniformed firefighters in the audience section 
of the courtroom. But after the jury returned the guilty ver‐
dicts,  defense  counsel  moved  for  a  new  trial  on  the  ground 
that the presence of the uniformed firefighters had deprived 
the defendants of a fair trial. 
     The  judge  denied  the  motion.  He  was  justified  in  doing 
so,  quite  apart  from  the  failure  of  the  defendants  to  have 
made  a  timely  objection  to  the  presence  of  the  firefighters, 
though  the  defendants  (and  their  counsel)  were  aware  of 
their presence. The prosecutor had made no reference to the 
firefighters in closing argument. Nor is there any suggestion 
that they fidgeted, made faces, or in any way disrupted the 
trial, impaired its decorum, or detracted from its gravity. It is 
not  suggested  that  their  presence  was  a  prosecutorial  ploy, 
or that they were present for any reason other than that the 
murder  victim  had  been  the  father  of  one  of  them.  And  for 
all  we  know  the  only  reason  they  were  wearing  their  uni‐
forms was that  they  were  taking a brief break from duty to 
hear the closing arguments. Defense counsel do not even tell 
us how large the courtroom is, how many spectators it seats, 
and what fraction of the audience consisted of the uniformed 
firefighters. 
   The  defendants  haven’t  made  a  case  for  intimidation  or 
improper  influence  of  the  jury.  As  pointed  out  in  Smith  v. 
Farley,  59  F.3d  659,  664  (7th  Cir.  1995),  “if  you  kill  a  police‐
man and are put on trial for the crime, you must expect the 
courtroom  audience  to  include  policemen,”  and  if  one  re‐
Nos. 13‐2814, 13‐3469                                                9 


places  “policeman”  with  “firefighter’s  father”  and  “police‐
men” with “firefighters,” this case involves a similar expec‐
tation.  In  Smith  we  upheld  the  defendant’s  death  sentence, 
and in Carey v. Musladin, 549 U.S. 70, 77 (2006), the Supreme 
Court ruled that it had not violated the defendant’s right to a 
fair  trial  for  the  court  to  have  allowed  members  of  the  vic‐
tim’s  family  to  attend  the  trial  while  wearing  buttons  dis‐
playing the victim’s picture. It’s true that in Woods v. Dugger, 
923 F.2d 1454, 1458–59 (11th Cir. 1991), the defendant’s mur‐
der  conviction  was  overturned  in  part  because  of  the  num‐
ber  of  uniformed  prison  guards  who  attended  the  trial,  but 
the decision was also based on the fact that the victim was a 
prison  guard killed while on  duty, that there was extensive 
pretrial  publicity  about  dangers  to  prison  guards,  and  that 
several jurors had relatives employed in the prison system. 
     We  turn  now  to  the  defendants’  challenges  to  their  sen‐
tences of life imprisonment. (As in United States v. Vance, 764 
F.3d  667,  676–77  (7th  Cir.  2014),  the  judge  in  this  case  im‐
posed a term of supervised release on the defendants, which 
since supervised release doesn’t begin until the defendant is 
released from prison will become moot if they die in prison, 
as  they  will  unless  their  lifetime  prison  sentences  are  com‐
muted.) Among other things they contest the judge’s adding 
two guideline levels for their having attacked a “vulnerable 
victim.”  U.S.S.G.  § 3A1.1(b)(1).  The  government  points  out 
that  because  the  defendants’  guideline  score  was  the  maxi‐
mum,  43,  without  the  enhancement,  and  life  imprisonment 
is  recommended  for  convicted  defendants  having  such  a 
score, the enhancement is unlikely to have affected their sen‐
tence.  But  it  could  have.  A  recommendation  is  not  a  com‐
mand,  and  so  a  lower  score  might  have  influenced  the 
judge’s  choice  of  sentence.  There  is  also  the  possibility,  re‐
10                                           Nos. 13‐2814, 13‐3469         


mote though it may be, of either a successful bid for a post‐
conviction  remedy  or  a  pardon.  (The  possibility  that  a  life 
sentence based on a guidelines score of 43 might be convert‐
ed  to  a  sentence  of  years  were  there  no  basis  for 
a vulnerable‐victim or other enhancement suggests a need to 
reexamine  cases  such  as  United  States  v.  Fletcher,  763  F.3d 
711,  717–18  (7th  Cir.  2014),  that  have  held  that  a  guideline 
error is harmless if it doesn’t affect the defendant’s guideline 
range.) 
    A defendant, to be given the vulnerable‐victim enhance‐
ment, must have been, or at least should have been, aware of 
his  victim’s  vulnerability.  U.S.S.G.  §  3A1.1(b)(1)  (”knew  or 
should  have  known  that  a  victim  of  the  offense  was  a  vul‐
nerable  victim”).  The  defendants  argue  that  they  didn’t 
know their victim was deaf and wore a pacemaker (though 
the  relevance  of  the  pacemaker  to  his  vulnerability  is  un‐
clear), and that they shot him merely because he reached for 
a gun, and would have done so whatever his age or impair‐
ments. But as is apparent from the language of the guideline 
authorizing the enhancement, the crime need not have been 
motivated  by  the  victim’s  vulnerability.  The  judge  was  enti‐
tled to find that the defendants probably did know, and cer‐
tainly  should  have  known,  of  their  victim’s  vulnerability, 
and that’s  enough for  the enhancement. The gun  store they 
entered  was  not  the  only  one  in  Hammond,  and  they  may 
have picked it because they were aware of the owner’s vul‐
nerability.  As  soon  as  they  entered  they  would  have  seen 
that he was elderly, and they may well have noticed that he 
didn’t  hear  them  enter  because,  although  the  door  had  a 
loud  electronic  buzzer  connected  to  it,  he  couldn’t  hear  it, 
because of his deafness. 
Nos. 13‐2814, 13‐3469                                            11 


    The  judge  gave  both  defendants  a  guideline  enhance‐
ment for obstruction of justice, and Taylor challenges his en‐
hancement on this appeal. The challenge fails. He obstructed 
justice  by  threatening  a  witness  (Precious Walker)—he  con‐
fessed the crime to her and told her he’d kill her if she told 
anyone. 
    By  way  of  further  challenge  to  their  sentences  the  de‐
fendants  argue  that  they  had  had  such  awful  upbringings, 
which  jointly  with  their  personal  characteristics  were  re‐
sponsible  for  their  criminality,  that  they  should  have  been 
given shorter sentences. Taylor asked the judge to impose a 
sentence  of  25  years  on  him,  which  because  he’s  been  im‐
prisoned since his arrest in 2000 would entitle him to be re‐
leased in 10 years (less if he gets time off for good behavior), 
when  he  will  be  about  to  turn  45.  Thomas  requested  a  sen‐
tence of 30 years, which would entitle him to be released in 
15 years, when he’ll be almost 56. And upon release the de‐
fendants will face five years of supervised release, restricting 
their conduct and precipitating revocation and a prison sen‐
tence  should  they  disobey  any  of  the  conditions  of  super‐
vised release. 
    In  sentencing  each  defendant  to  life  imprisonment  the 
judge  recited  just  boilerplate—that  a  lower  than  guidelines 
sentence,  “as  requested  by  the  defendant,  is  just  not  war‐
ranted under the facts and circumstances of this case. … This 
sentence  reflects  the  seriousness  of  the  offenses,  promotes 
respect  for  the  law,  and  provides  just  punishment  for  these 
crimes. It is sufficient but not greater than necessary to hold 
this defendant accountable for his criminal conduct.” See 18 
U.S.C. § 3553(a). And so on in this vein. The judge said noth‐
ing about the history and characteristics of either defendant. 
12                                              Nos. 13‐2814, 13‐3469          


This was a potentially serious omission because a sentencing 
judge’s failure to address a defendant’s substantial argument 
for  mitigation  of  his  sentence  can  require  resentencing,  see, 
e.g.,  United  States  v.  Gary,  613  F.3d  706,  709  (7th  Cir.  2010), 
though the emphasis falls on “substantial.” 
    Taylor  had  been  born  in  1980  to  an  unmarried  woman 
who did not want to have a child. When pregnant with him 
she indulged in heavy drinking and consumption of mariju‐
ana  and  cocaine,  and  drank  rum  with  quinine  capsules  in 
order  to  kill  the  fetus.  Obviously  he  survived,  but  he  was 
born  three  months  early,  weighing  only  about  three  and  a 
half  pounds.  His  mother  made  clear  that  she  cared  only 
about  her  other  children,  beat  him  gratuitously,  blew  mari‐
juana  smoke  in  his  face  to  calm  him  down,  and  abandoned 
him for long periods. An aunt beat him routinely, including 
with  extension  cords  and  belts—instruments  also  used  by 
his mother to beat him. He bore scars from the beatings. His 
mother abused him verbally as well, calling him “little son of 
a bitch,” “little motherfucker,” and “bastard” (which literally 
he  was,  but  that  wasn’t  the  sense  in  which  his  mother  was 
using  the  word).  Throughout  his  childhood  his  mother 
smoked  crack  cocaine  and  consumed  quantities  of  cocaine, 
marijuana,  and  alcohol,  as  well,  including  in  his  presence. 
Her home—which was his home—was a well‐known site for 
gambling and prostitution. 
    Left largely to himself, Taylor by the age of four was be‐
ing used by adults to help them commit burglaries. Teenag‐
ers  in  the  neighborhood  introduced  him  to  gambling  and 
drug dealing when he was eight years old. A different aunt, 
and  his  grandmother,  made  valiant  efforts  to  take  care  of 
him but both were dead of cancer by the time he was in his 
Nos. 13‐2814, 13‐3469                                               13 


teens.  He  was  a  terrible  student,  with  cognitive  difficulties 
that  may  have  been  related  to  his  mother’s  heavy  drinking 
during her pregnancy. At age 11 he was convicted of burgla‐
ry, at 16 of armed robbery, and at 18 of possession of illegal 
drugs,  though he was jailed for only two  days for the  drug 
offense.  He  was  as  we  said  19  when  he  participated  in  the 
murder  of  the  gun  store’s  owner  and  the  robbery  of  the 
store’s guns. 
    The  facts  regarding  Taylor’s  personal  history,  if  true 
(they have not yet been submitted to full evidentiary proce‐
dure), are possible grounds for mitigation—for reducing his 
sentence  from  life  to  a  term  of  years.  For  they  suggest  that 
external forces beyond his ability to control created cognitive 
and  psychological  impairments  that  greatly  diminished  his 
ability  to  resist  engaging  in  serious  criminal  activity.  When 
substantial  grounds  for  mitigation  are  presented,  the  sen‐
tencing  judge  must  explain  his  reasons  for  rejecting  them, 
see, e.g., United States v. Morris, 775 F.3d 882, 886–88 (7th Cir. 
2015), and this the judge failed to do. The government agrees 
that  Taylor’s  sentence  must  therefore  be  vacated  and  the 
case  remanded  for  resentencing.  Although  Thomas’s  up‐
bringing was not as awful as Taylor’s, it was similar enough 
to persuade  the  government that he  too is entitled to be re‐
sentenced.  In  all  other  respects  (including  rulings  that  we 
have  not  discussed  because  the  defendants’  challenges  to 
them  are  plainly  devoid  of  merit)  the  judgments  are  af‐
firmed. 
         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED